Citation Nr: 1137632	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left eye glaucoma.  

2.  Entitlement to service connection for a left eye cataract.  

3.  Entitlement to service connection for low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified at a hearing at the RO before the undersigned in April 2011.  A copy of the transcript of this proceeding has been included in the claims folder.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's left eye glaucoma is not shown to have been present in service or for many years thereafter, nor is it the result of any incident occurring during his military service.  

2.  The Veteran's left eye cataract is not shown to have been present in service or for many years thereafter, nor is it the result of any incident occurring during his military service.  



CONCLUSION OF LAW

1.  Left eye glaucoma was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  

2.  Left eye cataract was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's October 2007 letter to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394   (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The RO's letter informed the Veteran of what evidence was required to substantiate his claims for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  With respect to the Dingess requirements, the October 2007 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's October 2007 notice letter effectively satisfied the notice requirements with respect to the issues being adjudicated herein.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and identified private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded an examination concerning his claimed disabilities in January 2009.  The VA examinations were performed by VA medical doctors who had reviewed the Veteran's claims file, reviewed the history of his eye disabilities with the Veteran, examined the Veteran, and included a rationale for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The Veteran is seeking entitlement to service connection for left eye glaucoma and a left eye cataract, each of which he contends had its origin during service.  

The Veteran's enlistment examination report in March 1969 shows that his uncorrected vision was 20/40 in each eye; no other eye abnormalities were noted.  He was seen in March 1970 complaining of fuzzy vision every several weeks for the previous several years.  His vision at that time was 20/20 in the right eye and 20/25 in the left eye.  The examiner indicated that the eye examination was normal.  In September 1970, the Veteran was seen for a complaint of slight discharge from his eyes and occasional matting.  The examiner noted that the conjunctivae were slight red, but the examination was otherwise negative; mild conjunctivitis was diagnosed.  In July 1972, the Veteran complained of pains around his eyes associated with new glasses; the eye examination was normal, except for palpebral conjunctival inflammation.  On detailed eye examination one week later, the examination was normal.  At the time of the Veteran's separation examination in August 1972, the eye examination was normal, and his corrected visual acuity was 20/20 bilaterally.  

Post-service medical records reflect treatment in 2006 for glaucoma of the left eye.  Letters from two private physicians, dated in June 2006, November 2006, and August 2007, state that the Veteran sustained an injury to his left eye in 1989 and that his left eye glaucoma was due to that injury.  The private treatment records also note that the Veteran underwent surgical treatment for a left eye cataract in March 2006.  A treatment record in April 2006 indicates that the cataract was traumatic in origin, due to the 1989 eye injury.  

The Veteran was afforded a VA compensation eye examination in January 2009.  That examiner recorded the history of the Veteran's eye disorders, essentially as set forth above.  The examiner opined that the Veteran's left eye angle recession glaucoma was most likely secondary to the left eye trauma in 1989 and that it is at least as likely as not that that trauma induced the left eye cataract.  The examiner also indicated that mildly decreased vision in the Veteran's right eye was secondary to early cataracts that are age-related.  

The Veteran testified at a Board hearing in April 2011 as to his eye problems during service and subsequently, primarily with his left eye.  He described the 1989 injury to his left eye and stated that the eye pain he experienced at that time got better.  The Veteran also indicated that, when he had his eye surgery, he sought the records of treatment at the time of the eye injury, but the records were no longer available.  The Veteran believed that, because the left eye symptoms he continues to have are just like those he had during service and subsequently, the glaucoma and cataract are related to service.  

The RO's October 2007 letter requested that the Veteran provide evidence that the claimed cataract and glaucoma existed from the time of his military service to the present.  The only treatment records reflecting glaucoma or a cataract that have been received are those described above.  He has not furnished records of the 1989 injury or of any post-service other eye treatment, nor has he identified any other health care providers.  

There is no medical evidence and no medical opinions that favor the Veteran's service connection claims.  

Based on the absence of evidence of left eye glaucoma or cataracts during service or for many years thereafter and in light of the negative medical evidence and opinions, the Board finds that the Veteran's claimed left eye glaucoma and left eye cataract are not related to his military service.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to service connection for left eye glaucoma and left eye cataract.  As such, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, service connection is not warranted.  


ORDER

Service connection for left eye glaucoma is denied. 

Service connection for left eye cataract is denied.  


REMAND

The service treatment records show that the Veteran was evaluated following two incidents in which he slipped and fell on ice, in March 1972 and in October 1972.  Each time, low back strain was diagnosed.  The records show that approximately 10 days after the October 1972 incident, an examiner noted that the Veteran felt improved; however, the examiner noted that straight leg raise testing was still mildly positive on the left, and deep tendon reflexes were still not "elicitable."  The report of the Veteran's August 1972 separation examination indicates that examination of the back was normal; the Veteran reported a history of recurrent back pain.  

A VA compensation examination was conducted in January 2009 to obtain a medical opinion as to the etiology of any current back disorder.  Lumbar strain was diagnosed.  The examiner concluded that it was less likely as not that the Veteran's current lumbar strain was caused by or a result of service.  As rationale for that opinion, the examiner noted the Veteran's back injury in October 1972, as well as the separation examination report showing no back problems, and the lack of documented medical evidence of an ongoing back condition in the subsequent 36 years.  

A private physician wrote in January 2011 that he first treated the Veteran for back pain in April 2008; mild to moderate degenerative spondylosis and facet degeneration at L3-4 was shown on x-ray.  The examiner stated that the Veteran's history of back pains preceded his first visit to the physician and that, with overuse, the Veteran's back pain is aggravated and he treats it with medication.  The physician then checked the line that stated that it was "[m]ost likely caused by or a result of (50% probability) the veterans military service."  No rationale for this opinion was provided.

The Board finds that the January 2009 VA compensation examination report is inadequate for evaluation purposes.  It is unclear whether the examiner realized that the back injury sustained by the Veteran in October 1972 occurred after his separation examination, which was conducted in August 1972.  As a consequence, the effects of the October 1972 injury were not reflected in the August 1972 examination.  Further, despite the VA examiner's statement, medical documentation of continuing problems after service is not always required, e.g., where the condition noted in service is chronic.  Moreover, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In addition, continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2011).  Neither the service treatment records nor the January 2009 VA examiner's report indicate whether the back injuries sustained by the Veteran during service were chronic during service.  Further, the VA examiner did not appear to consider the Veteran's report of continuing back problems ever since his separation from service.  

Therefore, the Veteran must be afforded another examination to obtain an opinion that addresses the factors discussed above.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a back disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any low back disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a low back disorder and, if so, whether the disorder is related to the findings noted during service.  In this regard, the examiner must discuss and distinguish the previous VA and private medical opinions.  The examiner must specifically state whether residuals of the back injuries noted during service were chronic.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for service connection for a low back disorder must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


